Name: Regulation (EEC) No 3084/73 of the Commission of 14 November 1973 amending in particular Regulation (EEC) No 2500/73 on the advance fixing of refunds and the period of validity of export certificates for milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 314/22 Official Journal of the European Communities 15. 11 . 73 REGULATION (EEC) No 3084/73 OF THE COMMISSION of 14 November 1973 amending in particular Regulation (EEC) No 2500/73 on the advance fixing of refunds and the period of validity of export certificates for milk and milk products Whereas, moreover, following the adoption of Regula ­ tion (EEC) No 2500/73 , amendments should be made to Commission Regulation (EEC) No 588/71 (4) of 19 March 1971 , reducing the periods during which milk products may remain under customs control for advance payment of refunds , as last amended by Regu ­ lation (EEC) No 767/73 (5 ) ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 (*) of 27 June 1968 on the common organiza ­ tion of the market in milk and milk products , as last amended by the Act (2 ) concerning the Conditions of Accession and the Adjustments to the Treaties, and in particular Articles 1 3 (3) and 1 7 (4) thereof ; Whereas butter production on the United States' market has decreased ; whereas, having regard to the relatively high level of prices on this market, butteroil exported there should be added to the list of products for which advance fixing of refunds is excluded ; Whereas for liquid milk falling within subheading No 04.01 A of the Common Customs Tariff delivery contracts are usually concluded for a period of one year ; whereas the market situation allows for account to be taken of this fact and for an extension of the period of validity of export certificates for these products exported to countries which are not near the Community ; Whereas the current situation of the market also enables the period of validity to be extended for export certificates for powdered skimmed milk, in particular with regard to exports based on invitations to tender ; Whereas, therefore, amendments should be made to the Annexes to Commission Regulation (EEC) No 2500/73 (3 ) of 13 September 1973 on the advance fixing of refunds and the period of validity of export certificates for milk and milk products ; In Annex I to Regulation (EEC) No 2500/73 :  the tariff subheading 'ex 04.03' is replaced by tariff heading '04.03 ',  the description of product appearing under tariff subheading 'ex 04.03 ' is deleted. Article 2 Annexes II and III to Regulation (EEC) No 2500/73 are replaced by Annexes II and III to this Regulation . Article 3 In Articles 2 ( 1 ) (b) and (c) of Regulation (EEC) No 588 /71 the references to Regulation (EEC) No 2683/70 are replaced by references to Regulation (EEC) No 2500/73 . Article 4 This Regulation shall enter into force on 1 5 November 1973 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 November 1973 . For the Commission The President FranÃ §ois-Xavier ORTOLI (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2 ) OJ No L 73, 27 . 3 . 1972, p . 14 . (} ) OJ No L 258 , 14 . 9 . 1973 , p . 1 . (4 ) OJ No L 67, 20 . 3 . 1971 , p . 13 . (5 ) OJ No L 77 , 26 . 3 . 1973 , p . 1 . 15 . 11 . 73 Official Journal of the European Communities No L 314/23 ANNEX II Period of validity of export certificates ( applicable from 15 November 1973 ) Period of validity CCT heading No Description of product Compulsorydestination (') (a) 30 days 04.02 A II b ) 1 ex 04.02 A II b ) 2 04.02 B I b ) 2 aa ) ex 04.02 B I b ) 2 bb ) ex 04.03 ex 23.07 B II with a fat content not exceeding 11% by weight with a fat content not exceeding 11 % by weight with a fat content not exceeding 99 ·5 % by weight with a milk product content of not less than 50 %&gt; by weight (b) until the end of the first month following the month in which the certificate was issued ex 23.07 B I with a milk product content of not less than 50 % by weight (c ) until the end of the eleventh month follow ­ ing the month in which the certificate was issued ex 04.01 A fresh milk and fresh cream, not concen ­ trated or sweetened, of a fat content not exceeding 6 °/o by weight, exported to a country other than one near to the Community (2 ) destinations other than countries near to the Community ( 2 ) ( d ) until the end of the fifth month following the month in which the certificate was issued the other products listed in Article 1 of Regulation (EEC) No 804/68 (') See Article 2 (3). However, if advance fixing is excluded for certain products and certain destinations by Annex I the export licence issued for these products renders it compulsory for the export to be made to a destination other than that appearing in Annex I. (') For the purposes of this Regulation the following countries are considered to be near to the Community : Zone D , Austria , Liechtenstein , Switzerland, Yugoslavia , as well as countries listed in Article 2 of Regulation No 1041 /67/EEC . ANNEX HI Maximum period of validity of export certificates in the case of exports on the basis of an invitation to tender ( applicable from 15 November 1973 ) Maximum period of validity Description of product(CCT heading No ) Comments ( a ) until the end of the 12th month following that of its issue all the products listed in Article 1 of Regulation (EEC) No 804/68 excluding the exports covered b&gt; ( b ) ( b ) until the end of the 18th month following that of its issue all the products listed in Article 1 of Regulation (EEC) No 804/68 , exported under an invitation to tender issued by the armed forces (Articles 36 ( 1 ) of Regulation (EEC) No 2637/70 )